Citation Nr: 1725337	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-42 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to service connection for type 2 diabetes mellitus.

3.  Entitlement to service connection for a seizure disorder. 
 

REPRESENTATION

Veteran represented by:	J. Bryan Jones III, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army between May 1974 and May 1975.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from an October 2008 and an August 2011 rating decisions by the Department of Veterans Affairs (VA) in the St. Louis, Missouri and New Orleans, Louisiana Regional Offices (RO).

A video board hearing was held in November 2016, before the undersigned Veterans Law Judge (VLJ), where the Veteran, represented by counsel, testified.  A transcript of the hearing is associated with the electronic claims file.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran was first diagnosed with diabetes mellitus in July 2005, decades after separation from service.

2.  The Veteran has not provided any evidence to establish an in-service injury or illness related to his diabetes.

3.  The Veteran has not provided any competent evidence of a medical relationship, or nexus between his diabetes and service.

4.  The Veteran's current seizure disorder was first diagnosed in August 2009, decades after separation from service.

5.  The Veteran has not provided any competent evidence to establish an in-service injury or illness related to his seizure disorder.

6.  The Veteran has not provided any competent evidence to establish a link between his seizure disorder and military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for seizure disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 4.124(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes and epilepsies/seizure disorder, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429   (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30   (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26   (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).

III.  Diabetes
 
The Veteran asserts that service connection is warranted for his diabetes mellitus, type 2.  As shown by a VA treatment note, the Veteran was initially diagnosed with diabetes mellitus in July 2005.  As such, the Veteran has a current diagnosis of diabetes mellitus.  The remaining questions before the Board is whether there is an in-service disease or injury to which such disorder is etiologically related.  

There are no statements of record regarding a claimed in-service injury or illness that would indicate a correlation between his military service and current diabetes disability.  In addition, given that diabetes is considered a chronic disease the Veteran could satisfy the in-service disease element, if the diabetes manifested to a compensable degree within a year from separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As stated above, the Veteran was first diagnosed with diabetes in July 2005, almost three decades following his May 1975 discharge from service.  In addition, when asked about this disorder during the November 2016 hearing, the Veteran stated that he has been "borderline" for about "10 years, about 20 years now, 20, 25, 30 years."  See Transcript of Hearing before Board of Veteran's Appeals dated November 7, 2016, Page 14.  

To the extent that the Veteran contends that he had diabetes mellitus in service, but that it had never been diagnosed, the Board finds that the medical evidence of record does not support such a finding.  The Veteran's service treatment records are silent for complaints of or treatment for diabetes.  On his May 1975 service separation examination, the Veteran's urine was negative for sugar.  

Therefore, under both the direct and chronic disease theories of entitlement, the Board finds that the second element has not been met.  In addition, there is no competent evidence of record to indicate a link between his current diabetes disability and his military service.  A preponderance of the evidence is against a claim for service connection for diabetes.
  
There is no medical opinion of record regarding his diabetes.  Here, a medical opinion regarding the Veteran's diabetes mellitus is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his active military service.  There is no indication beyond conclusory generalized statements by the Veteran of an event, injury or disease in service to which the claimed disability may be associated.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

IV.  Seizure Disorder

The Veteran is seeking service connection for his seizure disorder.  As shown by a VA neurological examination, the Veteran was diagnosed with seizure disorder in August 2009.  As such, the Veteran has a current diagnosis of seizure disorder.  The remaining questions before the Board is whether there is an in-service disease or injury to which such disorder is etiologically related.  

There are no competent statements of record to illustrate an in-service disease or injury occurred that produced a seizure disorder.  In addition, the Veteran was first diagnosed with seizure disorder in August 2009, over three decades following his May 1975 discharge from service.  

When asked about this disorder during the hearing, he testified that he first started experiencing seizures in service, describing it as being trapped inside his body while at the same time being outside of his body.  See Transcript of Hearing before Board of Veteran's Appeals dated November 7, 2016, Page 12.  He also indicated that it is his belief that his seizure disorder may be related to his psychiatric disabilities.  Id.

The Board notes that the Veteran is competent to report symptoms such as feeling as if he were trapped inside his body, as that requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to attribute this symptom as part of a seizure disorder, and he has not demonstrated that he is an expert in determining the etiology of seizure disorder and is a layperson in this regard.  Similarly, his representative is likewise a lay person and is not competent to render an opinion regarding the etiology of the Veteran's seizure disorder.  In addition, there is no competent evidence of record to indicate a correlation between the Veteran's military service and current seizure disorder.  

Thus, the record simply shows the Veteran developed a seizure disorder decades after service.  Accordingly, a basis upon which to establish service connection has not been presented.  

There is no medical opinion of record regarding his seizure disorder.  Here, a medical opinion regarding the Veteran's seizure disorder is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his active military service.  There is no indication beyond conclusory generalized statements by the Veteran of an event, injury or disease in service to which the claimed disability may be associated.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


ORDER

Service connection for type 2 diabetes mellitus is denied.

Service connection for seizure disorder is denied.


REMAND

Although the delay is regrettable, the Board finds that a new VA examination and opinion is necessary in order to decide the Veteran's claim for service connection for a psychiatric disability.  

The Veteran's service records do not reflect any psychiatric disability diagnoses, yet the Veteran was absent without leave for an extended period of time during service, and discharged after only 1 year of service, with 142 days lost.  A social worker at the time recommended separation from service as the Veteran was considered unsuitable due to apathy, and another document reflects had a depressed mood.  Thus, there is some indication of a psychiatric abnormality in service, although the  first record indicating treatment for a psychiatric disorder after service is dated many years later, in May 1991.  

In August 2008, the Veteran underwent a VA examination.  At that time, the VA examiner appeared to conclude the Veteran had a dysthymic disorder and an anxiety disorder, but did not make clear when these were considered to have had their onset, but yet suggested some association with claimed in-service events.  Clarifying evaluation and opinion is indicated.  

Given that this matter is being remanded the AOJ should inquire of the Veteran to determine if he has any additional pertinent evidence to provide.  Any such identified records should be sought.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant records of VA and private treatment he would like considered in connection with his appeal, specifically any treatment records dated between May 1975 and May 1991.  Provide the Veteran with any necessary releases.   Any identified, non-duplicative records should be sought and associated with the Veteran's claims file.  

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether he has any current acquired psychiatric disorder incurred in active service.  The electronic claims file must be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be conducted. 

The examiner should address the following:

Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current psychiatric disability had its onset during service.  In offering this opinion, the examiner should address whether any symptoms or complaints noted in service records constitute an earlier manifestation of a current psychiatric disability.    

All opinions should be supported by a clear rationale.  


3.  After completion of the above and any further development deemed necessary by the AOJ, the claim for service connection for psychiatric disability should be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


